Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 30, 2019

                                        No. 04-18-00334-CV

                                        Paulette BARIBEAU,
                                              Appellant

                                                  v.

                               HILL COUNTRY PARTNERS, L.P.,
                                         Appellee

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-08378
                           Honorable Michael E. Mery, Judge Presiding


                                           ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

        Appellant Paulette Baribeau’s Unopposed Motion for Extension of Time to File Reply
Brief is GRANTED. The reply brief is due to be filed no later than May 17, 2019. All other
requested relief is DENIED.


           It is so ORDERED on this 30th day of April, 2019.

                                                                      PER CURIAM




           ATTESTED TO: __________________________
                        KEITH E. HOTTLE,
                        Clerk of Court